320 S.W.3d 757 (2010)
JETZ SERVICE CO., INC., Appellant,
v.
Craig MARSHALL, Respondent.
No. WD 72066.
Missouri Court of Appeals, Western District.
September 28, 2010.
Arthur E. Palmer, Esq., Topeka, KS, for appellant.
William M. Quitmeier, Esq., Kansas City, MO, for respondent.
Before: JOSEPH M. ELLIS, P.J, and ALOK AHUJA and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Plaintiff-Appellant Jetz Service Co. entered into a lease for a specified duration with the owners of a four-unit apartment building whereby Jetz would provide coinoperated laundry machines to the building for use by tenants, and divide revenues from the operation of the laundry equipment with the building's owners. Defendant-Respondent Craig Marshall ultimately purchased the building and became Jetz's lessor. Consistent with his desire to demolish the existing building, Marshall permitted the apartment tenants to vacate when they chose, and made no efforts to re-lease the apartment units. Once the building was fully vacant, Marshall disconnected the utilities supplying Jetz's machines and told Jetz it could remove its equipment.
Jetz sued Marshall for breach of contract, claiming Marshall's actions had breached the implied covenant of good faith and fair dealing, and had breached express provisions of the lease requiring Marshall to supply utilities to Jetz's laundry equipment. The circuit court granted summary judgment to Marshall. Jetz appeals. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b). In light of our affirmance, Jetz's motion for attorneys fees on appeal is denied.